           Case 1:21-cv-02450-LGS Document 17 Filed 06/11/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 LUIGI GIROTTO,                                               :
                                              Plaintiff,      :
                                                              :    21 Civ. 2450 (LGS)
                            -against-                         :
                                                              :         ORDER
 MILL STREET CAFE, LLC et al.,                                :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pre-trial conference in this matter is scheduled for June 17, 2021,

at 11:00 a.m.

        WHEREAS, pursuant to the Individual Rules, the parties were required to file a joint

letter and proposed case management plan by June 10, 2021.

        WHEREAS, the parties did not their joint letter and proposed case management plan.

Accordingly, it is hereby

        ORDERED that, if Plaintiff is in communication with Defendants, the parties shall file

the joint letter and proposed case management plan as soon as possible and no later than noon on

June 14, 2021. If Defendants refuses to cooperate in the preparation of these documents,

Plaintiff shall prepare and file them. If Plaintiff is not in communication with Defendants, as

soon as possible and no later than noon on June 14, 2021, Plaintiff shall file a letter (i)

summarizing his efforts to contact Defendants and (ii) requesting adjournment of the initial

pretrial conference. Plaintiff is reminded that, per the Order, dated May 21, 2021 (Dkt. No. 16),

no further extensions will be granted absent extraordinary circumstances.

Dated: June 11, 2021
       New York, New York
